Citation Nr: 1033611	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
received in May 2008, a statement of the case was issued in April 
2009, and a substantive appeal was received in April 2009.

In June 2010, the Veteran testified at a travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record. 

The RO characterized the service connection claim for a right 
shoulder disability as a claim to reopen based on new and 
material evidence.  This was in error.  The record shows that a 
previous service connection claim for a left shoulder disability 
was denied by the RO and the Board in January 1987 and June 1988, 
respectively.  However, a right shoulder disability has not been 
previously adjudicated.  Therefore, the issue is correct as noted 
on the cover. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

With regard to the Veteran's claim of entitlement to service 
connection for right shoulder disability and cervical spine 
disability, the Board notes that the Veteran has not been 
afforded a VA examination to assess the nature and etiology of 
his claimed disabilities.  In this regard, VA has a duty to 
assist claimants in the development of facts pertinent to their 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  The Board notes that the Veteran was afforded 
a VA examination in November 1986; however, the examiner did not 
specifically address the Veteran's right shoulder or cervical 
spine.

The Veteran testified that he injured his right shoulder in 
service when he fell off a bunk and dislocated the shoulder.  He 
further indicated that his neck started to bother him in 1982, 
secondary to the right shoulder.  

The Veteran's service treatment records document that he was 
hospitalized in January 1963 after dislocating his right 
shoulder, which was due to falling out of a top bunk.  One year 
after service, a December 1965 private treatment record notes the 
Veteran's reports that two years ago he fell out of bed 
dislocating his right shoulder.  He had no trouble since but was 
playing basketball that day and reached for the ball and his 
right shoulder dislocated.  X-ray examination showed subglenoid 
dislocation of the right humerus in good position.  There was a 
well-defined lipohemarthrosis with a fat fluid level.

With respect to the cervical spine, an October 1986 letter from a 
private physician notes that he first examined and treated the 
Veteran in December 1982 for cervical pain.  His cervical spine 
was x-rayed at that time and showed subluxation complex of C-5-6-
7.  

The Veteran has submitted statements and testified that he has 
experienced right shoulder pain since his in-service injury, and 
that his right shoulder injury has caused neck pain.  The Board 
finds that the Veteran is competent report right shoulder and 
neck pain.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(providing that lay testimony is competent to establish the 
presence of observable symptomatology, such as varicose veins, 
and may provide sufficient support for a claim of service 
connection).  

An April 2008 private treatment record documents that the Veteran 
has been diagnosed with cervical segmental dysfunction and 
cervical brachial syndrome.  In addition, the treatment record 
states that the treatment did not include direct treatment of the 
shoulder itself but to the cervical spine and associated muscles 
which would affect the shoulder and arm symptoms.  

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision.  Therefore, 
in order to afford the appellant every consideration with his 
appeal, the Board finds that the Veteran should be afforded VA 
examinations to assess the nature and etiology of his claimed 
right shoulder and cervical spine disabilities.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Veteran testified in June 2010 that he would be willing to report 
to such examinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed right 
shoulder disability.  It is imperative that 
the claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed right shoulder 
disability is causally related to his 
active duty service or any incident 
therein, specifically including his 
January 1963 right shoulder injury?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed cervical 
spine disability.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed cervical spine 
disability is causally related to his 
active duty service or any incident 
therein?

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed cervical spine 
disability is proximately due to or the 
result of his claimed right shoulder 
disability?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed cervical spine 
disability has been aggravated by his 
claimed right shoulder disability?  The 
term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

4.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If either benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


